DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021, and 11/30/2021 was filed after the mailing date of the non-final on 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 1-13, and 17 are canceled.
	Claims 14-16, and 18-33 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 14-16, and 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 14, the claim(s) contains subject matter “wherein the rewind coiler is configured to wind the metal strip heated at the pre-ageing temperature into a coil while the metal strip is at the pre-ageing temperature” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, para 0035 of the specification stated: “As the magnetic rotors 114A-B rotate, the magnets induce a magnetic field into the metal strip 102 such that the metal strip 102 is heated.  In various examples, through the rotation of the magnetic rotors 114, the reheater 112 is configured to heat the metal strip 102 as the metal strip 102 is passed through the reheater 112 at a pre-ageing temperature of from about 60.degree.  C. to about 150.degree.  C. […] The heated strip 102 is then rewound into coil form where it will cool naturally in still air.  Pre-ageing occurs while the coil is at temperature and cooling while in coil form”, therefore, the specification did not disclose the metal strip was at the pre-ageing temperature when the metal strip was at the rewind coiler or when the metal strip was formed as a coil since as disclosed in para 0035, the metal strip would cool naturally in still air while the metal strip was rewound into coil form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16, 18-22, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060070689 A1 to Kropfl (“Kropfl”), in view of JP H0527042 U to Yamamoto et al. (“Yamamoto” and English Translation), and in further view of US 20110095125 A1 to Tazoe et al (“Tazoe”).

Regarding claim 14, Kropfl discloses, a pre-ageing system (see Fig. 1 or Fig. 6) comprising:
a reheater (see furnace 10 in Fig. 1 or plate 12 in Fig. 6) for accepting a metal strip (see member 1) moving in a downstream direction (see Fig. 1 or Fig. 6), wherein the reheater (see furnace 10 or plate 12) is positioned a predetermined distance spaced apart from a passline of the metal strip through the reheater (disclosed in para 0046 “a protective layer 14 to space the member 1 and the plate 12 from each other, and to provide a heat isolating layer between the member 1 and the plate 12…Although not shown in FIG. 5 to 7, a protective layer may be present in each case between each member 1 and each heating plate 12”), and wherein the reheater is configured to:
receive the metal strip (1) adjacent the reheater (10 or 12) and heat the metal strip at a pre-ageing temperature of from about 60 °C to 150 °C (disclosed in para 0044 and para 0049 “the member will immediately be reheated to a pre-ageing temperature T.sub.2 in the range of 100.degree.  C. to 250.degree.  C., preferably in the range of 150 to 250.degree.  C… the plate 12 may have cooled down to the lower pre-ageing temperature in the range of 100 to 250.degree.  C. before receiving the member 1”. It is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the pre-ageing temperature of Kropfl from about 60 °C to 150 °C as applicant appears to have placed no criticality on the claimed range (see pp. [0035] indicating the temperature “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges 100.degree.  C. to 250.degree.  C. overlap or lie inside ranges disclosed by Kropfl a prima facie case of obviousness exists”. In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). ). 
However, Kropfl does not explicitly disclose, wherein the reheater comprises a magnetic rotor, wherein the magnetic rotor rotates about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of a surface of the metal strip facing the magnetic rotor, wherein the magnetic rotor is positioned a predetermined distance spaced apart from a passline of the metal strip through the reheater, and wherein the reheater is configured to receive the metal strip adjacent the magnetic rotor, and rotate the magnetic rotor to induce a magnetic field into the metal strip to heat the metal strip, and a rewind coiler arranged downstream from the reheater, wherein the rewind coiler is configured to wind the metal strip heated at the preageing temperature into a coil while the metal strip is at the pre-ageing temperature.
Nonetheless, Yamamoto teaches, a furnace (see furnace 1) comprises a magnetic rotor (see magnet roll 4A), wherein the magnetic rotor rotates about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of a surface of the metal strip (see metal strip W) facing the magnetic rotor (see Fig. 1, disclosed in para 0008 “the magnet roll 4A, and rotates at a 4B the direction of the arrow to about 500r.p.m or more”), wherein the magnetic rotor is positioned a predetermined distance spaced apart from a passline of the metal strip through the reheater (see Fig. 1 and disclosed in para 0009 “metal strip W does not contact the magnet roll 4A, and 4B”), and wherein the reheater is configured to receive the metal strip adjacent the magnetic rotor (see Fig. 1), and rotate the magnetic rotor to induce a magnetic field into the metal strip to heat the metal strip (disclosed in para 0004 “in close proximity to the surface of the metal strip, arranged magnet roll having a permanent magnet on an outer peripheral surface, rotating the magnet roll flux for crossing the metal strips, eddy current in the metal strip occurs, it is known that a metal strip is heated”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the reheater furnace/plate of Kropfl wherein the reheater comprises a magnetic rotor, wherein the magnetic rotor rotates about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of a surface of the metal strip facing the magnetic rotor, wherein the magnetic rotor is positioned a predetermined distance spaced apart from a passline of the metal strip through the reheater, and wherein the reheater is configured to receive the metal strip adjacent the magnetic rotor, and rotate the magnetic rotor to induce a magnetic field into the metal strip to heat the metal strip as taught/suggested by Yamamoto in order to reduce heat energy for heating the metal strip in the furnace and prevent the damage of the metal strip as disclosed in para 0011 by Yamamoto. 
Kropfl in view of Yamamoto does not explicitly disclose, a rewind coiler arranged downstream from the reheater, wherein the rewind coiler is configured to wind the metal strip heated at the preageing temperature into a coil while the metal strip is at the pre-ageing temperature.
Tazoe teaches, a magnesium alloy sheet S is heated to a predetermined temperature (approximately 200.degree.  C.) as it is being transported through the interior of the heating furnace 4 (see para 0061), and then a rewind coiler (see winder 3 in Fig. 1) arranged downstream (see Fig. 1), wherein the rewind coiler (3) is configured to wind the metal strip (see metal sheet S) heated into a coil while the metal strip is at the pre-ageing temperature (see Fig. 1 and disclosed in para 0043 “The winder 3 receives the magnesium alloy sheet S after it has been trimmed by the trimmer 2 which is wound onto it without a core being used”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the reheater furnace/plate of Kropfl in view of 

Regarding claim 15, Yamamoto teaches, wherein at least one of a rotational speed of the magnetic rotor, a vertical distance between the magnetic rotor and the metal strip, a lateral position of the magnetic rotor, or a direction of rotation of the magnetic rotor is adjustable (disclosed in para 0008 “the magnet roll 4A, and rotates at a 4B the direction of the arrow to about 500r.p.m or more”).

Regarding claim 16, Yamamoto teaches, wherein the magnetic rotor is a top magnetic rotor (4A), wherein the reheater further comprises a bottom magnetic rotor (4B) vertically offset from the top magnetic rotor (see Fig. 1), wherein the bottom magnetic rotor rotates about an axis of rotation perpendicular to the downstream direction and parallel to the lateral width of the metal strip, and wherein the reheater is configured to:receive the metal strip through a gap defined between the top magnetic rotor and the bottom magnetic rotor; and rotate the top magnetic rotor and the bottom magnetic rotor to heat the metal strip at the pre-ageing temperature (disclosed in para 0004 “in close proximity to the surface of the metal strip, arranged magnet roll having a permanent magnet on an outer peripheral surface, rotating the magnet roll flux for crossing the metal strips, eddy current in the metal strip occurs, it is known that a metal strip is heated”).

Regarding claim 18, Kropfl discloses, wherein the reheater is a first reheater (10 or 12), wherein the pre-ageing system further comprises a second reheater (see furnace 4), and wherein the second reheater is configured to heat the metal strip through non-magnetic heating (furnace 4 with plate 12).

Regarding claim 19, Kropfl discloses, wherein the second reheater (furnace 4) is upstream from the first reheater (see Fig. 1 or Fig. 6).

Regarding claim 20, Kropfl discloses, wherein the second reheater comprises a gas-powered reheater, an infrared reheater, or an induction reheater (furnace 4 with plate 12).

Regarding claim 21, Kropfl discloses, wherein the second reheater (leveling in para 0031) is downstream from the first reheater (disclosed in para 0031 “after the pre-ageing treatment and prior to the final ageing treatment the aluminium alloy member may optionally be stretched or compressed or otherwise cold worked to relieve stresses or to improve mechanical properties, for example levelling of the sheet or thin plate products”, wherein it is taught by Tazoe that the leveler 6 is used to correct shape defect portions or distortion in the metal sheet using warmth).

Regarding claim 22, Yamamoto teaches, wherein the top magnetic rotor and the bottom magnetic rotor (4A, and 4B) are horizontally offset (see Fig. 1).

Regarding claim 31, Kropfl discloses, further comprising a lubricant dispenser (see nozzles 8a or 8b) that is configured to apply a lubricant on the metal strip (disclosed in para 0042 “the member 1 is quenched by means of nozzles 8a, 8b, which spray quenching water onto be upper and lower surfaces of the member”).

Regarding claim 32, Kropfl discloses, wherein the lubricant dispenser is configured to apply the lubricant non-uniformly (disclosed in para 0042 “the member 1 is quenched by means of nozzles 8a, 8b, which spray quenching water onto be upper and lower surfaces of the member”).

Regarding claim 33, Kropfl discloses, further comprising metal processing equipment (see furnace 4), and wherein the reheater (10 or 12) is downstream from the metal processing equipment (see Fig. 1 or Fig. 6).

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060070689 A1 to Kropfl (“Kropfl”), in view of JP H0527042 U to Yamamoto et al. (“Yamamoto” and English Translation), in further view of US 20110095125 A1 to Tazoe et al (“Tazoe”), and in further view of US 3272956 to Baermann (“Baermann”). 

Regarding claim 23, Kropfl in view of Yamamoto, and in further view of Tazoe discloses all the limitations as claimed in claim 14.
	However, Kropfl in view of Yamamoto, and in further view of Tazoe does not explicitly disclose a controller that is configured to control at least one of a rotational speed of the magnetic rotor, a vertical distance between the magnetic rotor and the metal strip, a lateral position of the magnetic rotor, or a direction of rotation of the magnetic rotor.
Nonetheless, Baermann teaches, a controller (see unit 120 in Fig. 7) is configured to control at least one of a rotational speed of the magnetic rotor, a vertical distance between the (disclosed in Col. 10 lines 12-23 “In opening 88 of the lower drive shaft there is provided a lower support 144 which is connected onto the bracket 142 and has an opening 156 for receiving 15 leads 154 from thermocouples 150, 152. The leads 154 are adapted to be connected onto an appropriate control device which will- automatically change the magnetization of magnets 94 when the heat of the strip B varies beyond predetermined limits. It is also possible to connect the lead 154 onto a visual indicator so that an operator can adjust the heating effect of the apparatus D in accordance with variations in the temperature of the strip B as evidenced by the indicator reading” and/or Col. 8 lines 64-75 and Col. 9 lines 1-2 “The unit 120 is adapted 615 to direct high energy pulses of electricity into coils 100 which pulses have sufficient magnetize and polarity to either de-magnetize or magnetize the permanent magnets 94 a desired amount. Accordingly, to reduce the amount 70 of heating of strip B, the unit 120 sends pulses of electrical energy through coil 100. These pulses have a predetermined magnitude and polarity to de-magnetize partially the magnets 94 so that the flux fields passing between the magnets on the spaced rotors is decreased. 75 This decrease in the density of the flux fields passing between the rotors causes a corresponding decrease in the amount of heating of strip B.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the system of Kropfl in view of Yamamoto and Tazoe a controller that is configured to control at least one of a rotational speed of the magnetic rotor, a vertical distance between the magnetic rotor and the metal strip, a lateral position of the magnetic rotor, or a direction of rotation of the magnetic rotor as taught/suggested by Baermann in order to have sufficient 

Regarding claim 24, Baermann teaches, further comprising:
a sensor (see thermocouples 150, 152 in Fig. 5 or indicator reading in Col. 10 line 20) configured to detect at least one operating parameter of the metal strip; and
a controller (see unit 120 in Fig. 7) configured to control the magnetic rotor based on the at least one operating parameter (disclosed in Col. 10 lines 12-23 “In opening 88 of the lower drive shaft there is provided a lower support 144 which is connected onto the bracket 142 and has an opening 156 for receiving 15 leads 154 from thermocouples 150, 152. The leads 154 are adapted to be connected onto an appropriate control device which will- automatically change the magnetization of magnets 94 when the heat of the strip B varies beyond predetermined limits. It is also possible to connect the lead 154 onto a visual indicator so that an operator can adjust the heating effect of the apparatus D in accordance with variations in the temperature of the strip B as evidenced by the indicator reading” and/or Col. 8 lines 64-75 and Col. 9 lines 1-2 “The unit 120 is adapted 615 to direct high energy pulses of electricity into coils 100 which pulses have sufficient magnetize and polarity to either de-magnetize or magnetize the permanent magnets 94 a desired amount. Accordingly, to reduce the amount 70 of heating of strip B, the unit 120 sends pulses of electrical energy through coil 100. These pulses have a predetermined magnitude and polarity to de-magnetize partially the magnets 94 so that the flux fields passing between the magnets on the spaced rotors is decreased. 75 This decrease in the density of the flux fields passing between the rotors causes a corresponding decrease in the amount of heating of strip B.”).

Regarding claim 25, Baermann teaches, wherein the at least one operating parameter comprises longitudinal movement of the metal strip, and wherein the controller is configured to activate the magnetic rotor based on the detected longitudinal movement being above a movement threshold and deactivate the magnetic rotor based on the detected longitudinal movement being less than the movement threshold (disclosed in Col. 6 lines 59-53 “The rotational speed of the rotors in relation to the linear speed of the strip B is selected so that the necessary increase in temperature is imparted to the moving strip B” and/or Col. 8 lines 64-75 and Col. 9 lines 1-2 “The unit 120 is adapted 615 to direct high energy pulses of electricity into coils 100 which pulses have sufficient magnetize and polarity to either de-magnetize or magnetize the permanent magnets 94 a desired amount. Accordingly, to reduce the amount 70 of heating of strip B, the unit 120 sends pulses of electrical energy through coil 100. These pulses have a predetermined magnitude and polarity to de-magnetize partially the magnets 94 so that the flux fields passing between the magnets on the spaced rotors is decreased. 75 This decrease in the density of the flux fields passing between the rotors causes a corresponding decrease in the amount of heating of strip B.”).

Regarding claim 26, Baermann teaches, wherein the at least one operating parameter comprises a detected temperature of the metal strip, and wherein the controller is configured to control the magnetic rotor such that the detected temperature matches a predetermined temperature (disclosed in Col. 10 lines 12-23 “In opening 88 of the lower drive shaft there is provided a lower support 144 which is connected onto the bracket 142 and has an opening 156 for receiving 15 leads 154 from thermocouples 150, 152. The leads 154 are adapted to be connected onto an appropriate control device which will- automatically change the magnetization of magnets 94 when the heat of the strip B varies beyond predetermined limits. It is also possible to connect the lead 154 onto a visual indicator so that an operator can adjust the heating effect of the apparatus D in accordance with variations in the temperature of the strip B as evidenced by the indicator reading”).

Regarding claim 27, Baermann teaches, wherein the at least one operating parameter comprises a line speed of the metal strip, and wherein the controller is configured to deactivate the magnetic rotor when the line speed is equal to or less than a predetermined line speed and activate the magnetic rotor when the line speed is greater than the predetermined line speed (disclosed in Col. 6 lines 59-53 “The rotational speed of the rotors in relation to the linear speed of the strip B is selected so that the necessary increase in temperature is imparted to the moving strip B”).

Regarding claim 28, Baermann teaches, wherein the a controller is configured to control at least one of a rotational speed of the magnetic rotor, a vertical distance between the magnetic rotor and the metal strip, a lateral position of the magnetic rotor, or a direction of rotation of the magnetic rotor based on the at least one operating parameter (disclosed in Col. 6 lines 49-53 “The rotational speed of the rotors in relation to the linear speed of the strip B is selected so that the necessary increase in temperature is imparted to the moving strip B”).

Regarding claim 29, Baermann teaches, wherein the at least one operating parameter comprises a detected property of the metal strip, and wherein the controller is configured to (disclosed in Col. 10 lines 12-23 “In opening 88 of the lower drive shaft there is provided a lower support 144 which is connected onto the bracket 142 and has an opening 156 for receiving 15 leads 154 from thermocouples 150, 152. The leads 154 are adapted to be connected onto an appropriate control device which will- automatically change the magnetization of magnets 94 when the heat of the strip B varies beyond predetermined limits. It is also possible to connect the lead 154 onto a visual indicator so that an operator can adjust the heating effect of the apparatus D in accordance with variations in the temperature of the strip B as evidenced by the indicator reading”).

Regarding claim 30, Baermann teaches, wherein the at least one operating parameter comprises a type of metal of the metal strip, and wherein the controller is configured to control the magnetic rotor based on the type of metal of the metal strip (disclosed in Col. 10 lines 12-23 “In opening 88 of the lower drive shaft there is provided a lower support 144 which is connected onto the bracket 142 and has an opening 156 for receiving 15 leads 154 from thermocouples 150, 152. The leads 154 are adapted to be connected onto an appropriate control device which will- automatically change the magnetization of magnets 94 when the heat of the strip B varies beyond predetermined limits. It is also possible to connect the lead 154 onto a visual indicator so that an operator can adjust the heating effect of the apparatus D in accordance with variations in the temperature of the strip B as evidenced by the indicator reading”).

Response to Amendment
The amendment of 09/17/2021 is acknowledged. 

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered. 
With respect to the Applicant’s arguments regarding the art of record does not teach or suggested “the rewind coiler configured to wind the metal strip heated at the pre-ageing temperature into a coil while the metal strip is at the pre-ageing temperature”, Applicant's arguments have been fully considered but they are not persuasive. In this case, Kropft already discloses the metal strip is heated at the pre-ageing temperature 100.degree.  C. to 250.degree.  C., and Tazoe teaches, the metal strip is heated at the pre-ageing temperature 200.degree.C.,  Tazoe further teaches, wherein the rewind coiler is configured to wind the metal strip heated into a coil. Hence, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the reheater furnace/plate of Kropfl wherein a rewind coiler arranged downstream from the reheater, wherein the rewind coiler is configured to wind the metal strip heated at the preageing temperature into a coil while the metal strip is at the pre-ageing temperature as taught/suggested by Tazoe in order to maintain a superior product quality as disclosed in para 0070 by Tazoe.
In response to applicant's argument that the person having skill in the art would have no motivation to modify the alleged reheater of Kropft as alleged, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In particular, Kropft discloses, a protective layer 14 is used as a spacer so as the heating plate 12 and the metal strip 1 are not in directly contact to each other because the protective layer will result into a small delay 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761